
	
		I
		111th CONGRESS
		1st Session
		H. R. 1351
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Pomeroy (for
			 himself, Mr. Tiberi,
			 Mr. Meek of Florida,
			 Mr. Kind, and
			 Ms. Jenkins) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  computer technology and equipment as eligible higher education expenses for 529
		  plans, to allow certain individuals a credit against income tax for
		  contributions to 529 plans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Savings Enhancement for Education in
			 College Act.
		2.Computer technology
			 and equipment allowed as a qualified higher education expense for section 529
			 accounts
			(a)In
			 generalSection 529(e)(3)(A)
			 of the Internal Revenue Code of 1986 is amended by striking and
			 at the end of clause (i), by striking the period at the end of clause (ii), and
			 by adding at the end the following:
				
					(iii)expenses paid or incurred for the purchase
				of any computer technology or equipment (as defined in section 170(e)(6)(F)(i))
				or Internet access and related services, if such technology, equipment, or
				services are to be used primarily by the designated beneficiary while enrolled
				at an eligible educational institution.
					Clause
				(iii) shall not include expenses for computer software designed for sports,
				games, or hobbies unless the software is predominantly educational in
				nature..
			(b)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid or incurred after December 31, 2010.
			3.Credit for
			 contributions to 529 plans
			(a)In
			 generalSubsection (d) of
			 section 25B of the Internal Revenue Code of 1986 (relating to elective
			 deferrals and IRA contributions by certain individuals) is amended by
			 redesignating paragraph (2) as paragraph (3) and by inserting after paragraph
			 (1) the following new paragraph:
				
					(2)Contributions to
				qualified tuition programs
						(A)In
				generalThe term
				qualified savings contribution includes the amount of any purchase
				or contribution described in paragraph (1)(A) of section 529(b) to a qualified
				tuition program (as defined in such section) if—
							(i)the taxpayer has
				the power to authorize distributions and otherwise administer the account,
				and
							(ii)the designated
				beneficiary of such purchase or contribution is the taxpayer, the taxpayer’s
				spouse, or an individual with respect to whom the taxpayer is allowed a
				deduction under section 151.
							(B)Limitation based
				on compensationThe amount treated as a qualified savings
				contribution by reason of subparagraph (A) for any taxable year shall not
				exceed the sum of—
							(i)the compensation
				(as defined in section 219(f)(1)) includible in the taxpayer’s gross income for
				the taxable year, and
							(ii)the amount
				excluded from the taxpayer’s gross income under section 112 (relating to combat
				pay) for such year.
							(C)Determination of
				adjusted gross incomeSolely
				for purposes of determining the applicable percentage under subsection (b)
				which applies with respect to the amount treated as a qualified savings
				contribution by reason of subparagraph (A), adjusted gross income (determined
				without regard to this subparagraph) shall be increased by the excess (if any)
				of—
							(i)the
				social security benefits received during the taxable year (within the meaning
				of section 86), over
							(ii)the amount
				included in gross income for such year under section
				86.
							.
			(b)Conforming
			 amendments
				(1)Section 25B of such Code is amended by
			 striking qualified retirement savings each place it appears in
			 the text and inserting qualified savings.
				(2)The subsection
			 heading for section 25B(d) of such Code is amended by striking
			 retirement.
				(3)Subparagraph (A)
			 of section 25B(d)(3) of such Code, as redesignated by subsection (a), is
			 amended—
					(A)by striking
			 paragraph (1) the first place it appears and inserting
			 paragraph (1) or (2), and
					(B)by striking paragraph (1)
			 the second place it appears and inserting paragraph (1), or (2), as the
			 case may be,.
					(4)The heading for
			 section 25B of such Code is amended by striking and IRA contributions and
			 inserting , IRA
			 contributions, and qualified tuition program
			 contributions.
				(5)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 25B and inserting the
			 following new item:
					
						Sec. 25B. Elective deferrals, IRA
				contributions, and qualified tuition program contributions by certain
				individuals..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after December 31, 2009.
			4.Investment
			 direction under qualified tuition programs
			(a)In
			 generalParagraph (4) of
			 section 529(b) of the Internal Revenue Code of 1986 (relating to investment
			 direction) is amended by striking the period at the end and inserting
			 more frequently than 2 times per calendar year..
			(b)Effective
			 dateThe amendments made by this section shall apply to years
			 beginning after December 31, 2008.
			
